Order entered June 8, 2018




                                          In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   No. 05-17-00546-CV

                 COLLIN COUNTY, TEXAS, Appellant/Cross-Appellee
                                             V.
            THE CITY OF MCKINNEY, TEXAS, Appellee/Cross-Appellant
                                             V.
                  AND CUSTER STORAGE CENTER, LLC, Appellee


                    On Appeal from the 401st Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 401-03649-2015

                                        ORDER
               Before Chief Justice Wright, Justice Lang, and Justice Stoddart

      Before the Court is Appellee/Cross-Appellant City of McKinney’s Motion for Rehearing.

We DENY the motion. Also before the Court is Appellee Custer Storage Center LLC’s Motion

for Rehearing. We DENY the motion.



                                                   /s/   CRAIG STODDART
                                                         JUSTICE